DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (US 2017/0123542).

Regarding claim 1, Xie discloses an OLED display structure, comprising a light emitting layer, wherein: the light emitting layer comprises a plurality of pixels (see para. 0041, where Xie discusses OLED display with a plurality of pixels), and infrared sub-pixels arranged between adjacent pixels (see figure 4, figure 5, para. 0070, where Xie discusses infrared sub-pixels adjacent to color pixels).

(see figure 4, para. 0074, where Xie discusses OLED display screen with red, green, and blue pixel data).

Regarding claim 7, Xie discloses comprising the OLED display structure of claim 1 (see figure 4, para. 0074, where Xie discusses OLED display screen with red, green, and blue pixel data).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2017/0123542) in view of Ludwig (US 2012/0006978).

Regarding claim 2, Xie does not expressly disclose wherein a frequency of infrared lights emitted from the infrared sub-pixels changes with time so as to create set codes.  However, Ludwig teaches wherein a frequency of infrared lights emitted from the infrared sub-pixels changes with time so as to create set codes (see figure 14, para. 0121, where Ludwig discusses modulated binary signal).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Xie in this manner in order to improve an OLED by using the common binary pulse signal.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Xie, while the teaching of Ludwig continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of emitting a binary pulse signal in an OLED to emit proper signals.  The Xie and Ludwig systems perform light emission using an OLED, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.





3 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2017/0123542) in view of Ma et al. (US 2016/0276629).

Regarding claim 3, Xie does not expressly disclose further comprising: an upper substrate layer, a cathode layer, the light emitting layer, an array substrate and a lower substrate layer arranged in sequence.  However, Ma teaches further comprising: an upper substrate layer, a cathode layer, the light emitting layer, an array substrate and a lower substrate layer arranged in sequence (see figure 1a, para. 0010-0011, 0019-0020, where Ma discusses substrate layers, light emitting layer, cathode, and array).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Xie with Ma to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to utilize an organic light emitting diode (OLED).  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Xie in this manner in order to improve an OLED by using the common binary pulse signal.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Xie, while the teaching of Ma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of emitting a binary pulse signal in an OLED to emit proper signals.  The Xie and Ma systems perform light emission using an OLED, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

s 4, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2017/0123542) in view of Ma et al. (US 2016/0276629) in view of Burberry et al. (US 6,610,455).

Regarding claim 4, Xie and Ma do not expressly disclose further comprising a lens layer between the upper substrate layer and the cathode layer.  However, Burberry teaches further comprising a lens layer between the upper substrate layer and the cathode layer (see figure 2, figure 3, col. 20 lines 30-55, where Burberry discusses a lens layer, upper layer, and cathode layer).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Xie and Ma with Burberry to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to utilize an organic light emitting diode (OLED).  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Xie and Ma in this manner in order to improve an OLED with common substrate layer, lens layer, and cathode layer.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Xie and Ma, while the teaching of Burberry continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing an OLED with substrate, lens, and cathode layer to emit proper signals.  The Xie, Ma, and Burberry systems perform light emission using an OLED, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

 (see figure 2, figure 3, col. 20 lines 30-55, where Burberry discusses a lens layer with infrared light emitting cathode layers).
The same motivation of claim 4 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Xie and Ma with Burberry to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to utilize an organic light emitting diode (OLED).  

Regarding claim 8, Xie discloses comprising the OLED display structure of claim 5 (see figure 4, para. 0074, where Xie discusses OLED display screen with red, green, and blue pixel data).
The same motivation of claim 5 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Xie and Ma with Burberry to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to utilize an organic light emitting diode (OLED).  


s 9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2017/0123542) in view of Helberg (US 2017/0264882) in view of Sturgill (US 7,385,710).

Regarding claim 9, Xie does not expressly a spatial point positioning system based on an OLED display device, comprising: the OLED display device of claim 7 for transmitting information of position character to a surface of an object with the infrared sub-pixels; at least two infrared cameras, each of which is configured to capture images of the surface of the object, so as to obtain projection images comprising the information of position character; and a processor for calculating information of a depth of focus at character points in accordance with the character points which are points having same information of position character in each of the projection images.
However, Helberg teaches a spatial point positioning system based on an OLED display device, comprising: the OLED display device of claim 7 for transmitting information of position character to a surface of an object with the infrared sub-pixels (see figure 2, figure 3, figure 5, para. 0042, where Helberg discusses obtaining two infrared images from two infrared cameras and combining infrared images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Xie with Helberg to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to utilize an organic light emitting diode (OLED).  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Xie in this manner in order to improve an OLED by incorporating infrared cameras.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without 
Xie and Helberg do not expressly disclose at least two infrared cameras, each of which is configured to capture images of the surface of the object, so as to obtain projection images comprising the information of position character; and a processor for calculating information of a depth of focus at character points in accordance with the character points which are points having same information of position character in each of the projection images.
However, Sturgill teaches at least two infrared cameras, each of which is configured to capture images of the surface of the object, so as to obtain projection images comprising the information of position character (see figure 4, col. 12 lines 44-63, col. 14 lines 38-62, where Sturgill discusses position data of a surface); and
a processor for calculating information of a depth of focus at character points in accordance with the character points which are points having same information of position character in each of the projection images (see figure 4, col. 12 lines 44-63, col. 14 lines 38-62, where Sturgill discusses using triangulation to determine the distance to the surface).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Xie and Helberg with Sturgill to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to utilize an organic light emitting diode (OLED).  


Regarding claim 13, Sturgill teaches wherein the depth of focus of the character points are calculated by means of a triangular positioning method (see figure 10, col. 14 lines 60-62, where Sturgill discusses using triangulation to determine the distance to the surface).
The same motivation of claim 9 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Xie and Helberg with Sturgill to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to utilize an organic light emitting diode (OLED).  

 infrared cameras are provided on the OLED display device (see figure 2, figure 3, figure 5, para. 0042, where Helberg discusses obtaining two infrared images from two infrared cameras and combining infrared images).
The same motivation of claim 9 is applied to claim 14.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Xie and Helberg with Sturgill to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to utilize an organic light emitting diode (OLED).  



Allowable Subject Matter
Claims 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “…wherein the OLED display device is also configured to mark the surface of the object in accordance with the infrared sub-pixels on the light emitting layer, the number of marking points is identical with the number of the infrared sub-pixels, and the infrared sub-pixels illuminate the surface of the object in accordance with set codes.”

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “…wherein "the character points which are points having same information of position character in each of the projection images" is specified as: demodulating the projection images and comparing demodulated information on the projection images, if the demodulated information on the projection images are the same, the points having the same demodulated information on the projection images are the character points.”


	
	
Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571)270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663